Citation Nr: 0516510	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shoulder disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of teeth, to include as secondary to the service-connected 
bilateral mandibular fracture.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  As an initial matter, the Board 
notes that the RO appears to have made an implicit 
determination that new and material evidence had been 
received in that they adjudicated the underlying service 
connection claims on the merits.  Despite the implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in July 2003, a transcript 
of which is of record.

For the reasons stated below, the Board concludes that new 
and material evidence has been received to reopen the 
veteran's bilateral hip, shoulder, and teeth claims, but that 
additional development is necessary regarding the underlying 
service connection claims.  Accordingly, these issues will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As an additional matter, the veteran's representative 
asserted in both a May 2003 statement and at the July 2003 
Board hearing that the issue of entitlement to service 
connection for a bilateral knee disorder had been raised, but 
had not yet been developed by the RO.  Further, in a July 
2003 statement a private chiropractor noted that he had 
treated the veteran for lower back problems in the lumbar 
region between 1960 and 1975, and indicated that these 
problems may be related to an in-service motor vehicle 
accident.  Thus, this statement raises the issue of service 
connection for a low back disorder.  Since it does not appear 
from the records assembled for the Board's review that either 
the bilateral knee and/or low back claims have been 
adjudicated below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection was denied for loss of teeth, a 
shoulder injury, and a hip injury by a June 1994 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

2.  The record reflects that the RO subsequently denied the 
veteran's bilateral hip, loss of teeth, and shoulder claims 
as not well grounded in an April 2000 rating decision.

3.  By a November 2000 rating decision, the RO found that new 
and material evidence had not been received to reopen the 
veteran's claims of service connection for either the 
bilateral hip disorder or the loss of teeth.

4.  By a September 2001 rating decision, the RO readjudicated 
the veteran's bilateral hip, loss of teeth, and shoulder 
claims with consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), and denied service connection on the 
merits.  The veteran subsequently initiated his appeal by a 
December 2001 Notice of Disagreement.

5.  The additional evidence submitted to reopen the veteran's 
claims of service connection for a bilateral hip disorder, a 
shoulder disorder, and loss of teeth bears directly and 
substantially upon the specific matters under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
these claims.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a bilateral 
hip disorder, a shoulder disorder, and loss of teeth, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons stated below, the Board finds that new and 
material evidence has been received in the instant case, but 
that additional development is necessary in order to comply 
with the duty to assist.  Accordingly, the Board concludes 
that no further discussion of the VCAA is warranted based on 
the facts of this case.


Background.  Through various statements, as well as his July 
2003 hearing testimony, the veteran has contended since the 
time of the original June 1994 denial that his current 
bilateral hip, shoulder, and loss of teeth are due to 
injuries sustained as a result of an in-service motor vehicle 
accident.  He has also indicated that his teeth loss may be 
due to a service-connected bilateral mandibular fracture he 
incurred as a result of this accident.

The veteran's service records confirm that he was involved in 
a motor vehicle accident in May 1947, while on active duty, 
when a he was passenger in a jeep which collided with another 
vehicle.  Medical records following this accident reflect 
that he sustained a fracture, compound, comminuted, 
bilateral, mandible.  However, on his September 1947 
discharge examination, he was found to have no mouth or gum 
abnormalities, no dental prosthesis, and no musculoskeletal 
defects.

The record reflects that, following service, the veteran was 
found to have a service-connected dental disability, with 
right to treatment thereof, as documented by a February 1948 
rating sheet.  Correspondence dated in March 1948 informed 
the veteran of the specific teeth for which service 
connection was in effect.  Also in March 1948, a rating 
decision established service connection for a bilateral 
mandibular fracture.

Following the March 1948 rating decision, private medical 
records were added to the file which appear to summarize the 
dental treatment the veteran and his spouse received from 
1977 to 1994.

In a November 1993 statement, the veteran indicated he had 
additional problems with, and had lost, more teeth, which he 
attributed to residuals of his in-service motor vehicle 
accident and the fractured jaw he incurred therein.  Further, 
in a subsequent January 1994 statement, he indicated that 
both his shoulder and hip were injured during the in-service 
motor vehicle accident, and that he continued to have 
problems with these joints.  

A January 1994 VA dental examination noted that the veteran's 
chief complaint was that his dentures were loose.  
Examination showed that his dentures were "poorly fitting 
F/F inadequate."   Diagnoses were "INADEQUATE F/F; PLAN NEW 
F/F."

In a June 1994 rating decision, the RO denied service 
connection for loss of teeth, a shoulder injury, and a hip 
injury.  With respect to the teeth claim, the RO found that 
the veteran did not suffer the loss of all teeth during 
active duty, and that there was no evidence his current loss 
of all teeth was the result of the mandibular fractures in 
service nor of any other event during active duty.  Regarding 
the shoulder and hip claims, the RO found that the service 
medical records were negative for any injury to the shoulder 
or hip at the time of the in-service motor vehicle accident, 
or any other time during active duty.  Consequently, service 
connection was denied for all these claims.

In October 1999, the veteran submitted a VA Form 21-526 
(Application for Compensation or Pension) in which he 
indicated he was seeking service connection for a bilateral 
hip condition, jaw injury, and shoulder injury.  Thereafter, 
in an April 2000 statement, the reiterated his contentions 
that his current teeth, bilateral hip, and shoulder problems 
were the residuals of his in-service motor vehicle accident. 

By an April 2000 rating decision, the RO denied the veteran's 
bilateral hip, shoulder, and loss of teeth claims as not 
well-grounded.  With respect to the bilateral hip and 
shoulder claims, the RO found that the veteran did not 
provide medical evidence of current disabilities, nor medical 
evidence linking the disabilities to service.  In regard to 
the teeth claim, the RO found that no evidence was received 
to establish a relationship between loss of teeth and the 
service-connected bilateral mandibular fractures.

Following the April 2000 rating decision, multiple VA medical 
records were added to the file which cover a period from 1994 
to 1999, and reflect treatment for a variety of medical 
conditions.  Among other things, these records show treatment 
for bilateral hip problems, and that he has had total hip 
arthroplasties on both the right and the left hips.  However, 
these records do not appear to contain a competent medical 
finding of a chronic shoulder disorder.

By a November 2000 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
veteran's claims of service connection for either the 
bilateral hip disorder or the loss of teeth.

Following the November 2000 rating decision, an October 2001 
private medical statement was added to the file from R.H.C., 
DDS (hereinafter, "Dr. C"), who noted that the veteran had 
a broken jaw during the military, and opined that it was 
possible this could have been a factor in the veteran's early 
loss of teeth.

Also added to the record were private medical statements from 
A.J.R., MD (hereinafter, "Dr. R"), dated in March 2002 and 
February 2003.  

In the March 2002 statement, Dr. R noted that the veteran had 
a significant history of both bilateral knee and hip pain, 
and summarized the treatment received for these conditions.  
Further, Dr. R stated that it was discovered on the most 
recent visit that the veteran had a significant injury in 
1947 while he was in the service, where he sustained severe 
injury to his legs and knee while in a jeep accident, as well 
as a broken jaw.  Dr. R opined that this did play a role in 
the significant difficulties the veteran has had with his 
lower extremities.

In the February 2003 statement, Dr. R noted that the veteran 
had had significant difficulties with hip pain, and had 
undergone bilateral hip replacement.  Dr. R also noted that 
the veteran had had difficulty with shoulder problems and 
pain, as well as difficulty with his jaw.  Further, Dr. R 
noted that the veteran had a history of a jeep accident that 
took place in 1947, at which time he had "by documentation" 
injured his jaw with multiple fractures and wiring needed.  
He purportedly also injured his hips and shoulders, but did 
not complain of it as he was a young gentleman.  Dr. R stated 
that the veteran had no family history of arthritis, and 
there had been no one in his family that had had difficulty 
with their hips as the veteran did.  Given the veteran's 
history, Dr. R opined that it was more likely than not 
related to his accident/injury that happened in 1947.  
Moreover, Dr. R stated that the veteran had well-documented 
arthritic changes, which could certainly come from trauma.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

With respect to the veteran's dental claim, the law provides 
that service connection will be granted for a disease or 
injury of the individual teeth and investing tissues, shown 
by the evidence to have been incurred in or aggravated by 
service.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. § 
3.381(b) (2001); compare 38 C.F.R. § 3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.).  
For the purposes of determining eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [The 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service.]. 

VA laws applicable to service connection for dental disorders 
have been revised, effective June 8, 1999.  64 Fed. Reg. 
30,392 (June 8, 1999).  Previously, VA regulation provided 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were not disabling conditions, and 
could be considered service connected solely for the purpose 
of determining entitlement to dental examination or 
outpatient dental treatment in accordance with other 
provisions of applicable regulation.  38 C.F.R. 
§ 4.149 (1998); compare 38 C.F.R. § 3.381(a) (2004) 
(Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation).  

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  For example, class II(a) dental treatment is 
provided, without restrictions as to the number of treatment 
episodes or timely application, for a service-connected 
noncompensable dental condition due to a combat wound or 
other service trauma.  38 C.F.R. § 17.161(c).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claims 
were filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claims of service connection for a bilateral hip disorder, a 
shoulder disorder, and loss of teeth.

As detailed above, the record reflects that the veteran's 
claims were previously denied because there was no competent 
medical evidence which linked these disorders to active 
service, to include his in-service motor vehicle accident.  
Further, with respect to the shoulder claim, it was indicated 
that this claim was also denied because there was no 
competent medical evidence of a current shoulder disability.

Here, the evidence received since the last prior denial 
includes the October 2001 medical statement from Dr. C, and 
the March 2002 and February 2003 statements from Dr. R.  In 
pertinent part, Dr. C indicated that the service-connected 
bilateral mandibular fracture may have caused the early loss 
of the veteran's teeth, while Dr. R indicated that the 
veteran's current bilateral hip disorder was due to the in-
service motor vehicle accident.  Moreover, in the February 
2003 statement, Dr. R indicated the veteran had a current 
shoulder disorder which was also incurred as a result of this 
accident.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the 
private medical statements from Dr. C and Dr. R go to the 
specific reasons for the prior denials of the bilateral hip, 
shoulder, and loss of teeth claims, the Board finds that this 
evidence bears directly and substantially upon the specific 
matters under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of these claims.  Therefore, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's case does not end with a 
finding that new and material evidence has been submitted.  
The Board must now address the merits of the underlying 
service connection claims.

For the reasons stated in the REMAND portion of this 
decision, the Board concludes that additional development is 
necessary for a full and fair adjudication of the veteran's 
service connection claims.


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a bilateral 
hip disorder, a shoulder disorder, and loss of teeth, the 
claims are reopened.  To this extent only, the benefit sought 
on appeal is allowed.


REMAND

The record reflects the RO essentially discounted the 
statements from Dr. R and Dr. C on the grounds that they were 
based upon a history given by the veteran and not by a review 
of objective medical evidence.  However, this does not change 
the fact that these statements link the current disabilities 
to an in-service motor vehicle accident which is documented 
in the service records.  Moreover, Dr. R did indicate he 
reviewed some records, in that he noted in the February 2003 
statement that, as a result of the in-service motor vehicle 
accident, the veteran had "by documentation" injured his 
jaw with multiple fractures and wiring needed.  Further, the 
Court has long held that neither the Board nor the RO can 
reject medical evidence, or reach an opposite conclusion, 
based solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Nevertheless, the 
Court held in that same decision that when the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, the record may be supplemented by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises.  Ibid.  

Here, while Dr. R indicated he had reviewed some records, it 
is not clear to what extent he reviewed all of the relevant 
records regarding the in-service motor vehicle accident, and 
the injuries sustained therein.  In addition, there is no 
indication which records, if any, were reviewed by Dr. C in 
conjunction with his statement.  Further, neither Dr. R nor 
Dr. C addressed the fact that there was no indication of the 
claimed disabilities on the veteran's separation examination 
in that the veteran was found to have no mouth or gum 
abnormalities, no dental prosthesis, and no musculoskeletal 
defects.  There was also no evidence of any hip or shoulder 
problems until many years following the veteran's separation 
from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Moreover, it is not 
clear from Dr. R's statements, nor the veteran's own 
statements, which shoulder has the purported disability.  
Based on the foregoing, the Board concludes that a competent 
medical examination is necessary to determine the current 
nature and etiology of the veteran's bilateral hip, shoulder, 
and teeth conditions.  Colvin, supra; see also 38 C.F.R. 
§ 3.159(c)(4) (An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).  Therefore, a remand for such an 
examination is necessary in the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that it does not appear medical 
records were requested from either Dr. R or Dr. C in the 
instant case.  As both of these clinicians have provided 
statements linking the claimed disorders to service, the 
Board finds that a remand is also necessary to request any 
relevant records these clinicians have regarding the veteran.

For the reasons stated above, this case is REMANDED for the 
following:

1.  After securing any necessary release, 
the RO should request any relevant 
records Dr. R and Dr. C have in their 
possession regarding the veteran.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an orthopedic 
examination to determine the current 
nature and etiology of his purported 
bilateral hip and shoulder disorders.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

The examiner must indicate whether the 
veteran does in fact have a chronic 
disability of the shoulder, and specify 
which shoulder has this disability.  
Further, for the bilateral hip disorder, 
and any shoulder disorder found to be 
present, the examiner must express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that these disorders are causally related 
to the veteran's active service, to 
include the May 1947 in-service motor 
vehicle accident.

If the examiner cannot provide any of the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  The veteran should also be accorded a 
dental examination to determine the 
current extent and etiology of his loss 
of teeth.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination, the examiner 
should indicate which teeth the veteran 
has lost.  Moreover, the examiner should 
indicate whether it is as likely as not 
(50 percent or greater likelihood) that 
any tooth loss is due to the veteran's 
active service, to include the May 1947 
in-service motor vehicle accident and/or 
the service-connected bilateral 
mandibular fracture.

If the examiner cannot provide any of the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in March 2003, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


